RENDERED: AUGUST 27, 2021; 10:00 A.M.
                         TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1492-WC


WASTE MANAGEMENT                                                 APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-18-01641



JEFFREY MADDOX;
HONORABLE CHRIS DAVIS, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                               APPELLEES



                                 OPINION
                            AFFIRMING IN PART,
                            REVERSING IN PART,
                             AND REMANDING

                                ** ** ** ** **

BEFORE: GOODWINE, KRAMER, AND MAZE, JUDGES.

MAZE, JUDGE: Waste Management petitions for review from an opinion of the

Workers’ Compensation Board (Board) which vacated and remanded an order by

the Administrative Law Judge (ALJ) dismissing a claim brought by Jeffrey
Maddox based on his failure to give timely notice of a cumulative trauma injury.

Waste Management argues that the Board substituted its judgment for the ALJ

concerning when Maddox was told that his injury was work-related and whether

Maddox’s delay in reporting that diagnosis was excusable. We agree with Waste

Management that there was substantial evidence to support the ALJ’s inference

that Maddox’s physician advised him that the injury was work-related six months

before Maddox filed his claim. However, we agree with the Board that the ALJ

failed to properly consider whether Maddox’s delay was excusable under the

circumstances presented in this case. Hence, we affirm in part, reverse in part, and

remand this matter for additional findings on the latter issue as directed by the

Board.

             Maddox began working for Waste Management in 1990 as a garbage

tipper. For the first three years of his employment, he had to lift the garbage bins.

Thereafter, Waste Management began using a power lift to lift the bins. From that

time, Maddox continued to lift heavy items including mattresses and appliances.

             Maddox filed a Form 101 on November 17, 2018, alleging a

cumulative trauma low back injury resulting from several years of employment as

a garbage tipper for Waste Management, manifesting on December 10, 2016.

Maddox testified that, in December 2016, the bar broke on one of the bins, hitting

him in the upper chest area. He landed on his back with the bin on top of him.


                                         -2-
The driver of the truck pulled the bin off Maddox and then called Waste

Management to take Maddox back to the shop. Waste Management requested the

company doctor examine him.

             Maddox returned to work while continuing to see physicians for back

pain. His last date of paid employment with Waste Management was in April

2018. Waste Management administratively terminated him six months later due to

his failure to return to work.

             A great deal of Maddox’s testimony concerned his inability to

remember when he was examined and when his physicians informed him that his

condition was work-related. Maddox repeatedly stated that he could not remember

meetings with physicians or what they had told him at the time. The ALJ

acknowledged the evidence that Maddox suffers from intellectual deficiency, as

evidenced by the assessment of Robert Piper.

             While Maddox has a high school diploma, testing showed he has a

first-grade equivalent in word reading, a second-grade equivalent in sentence

comprehension, a first-grade equivalent in spelling, and a second-grade equivalent

in math computation. Based on these results, Piper placed Maddox in the lower

extreme range. In his testimony, Maddox also displayed a lack of comprehension

concerning the meanings of ordinary words. In his findings, the ALJ noted that,




                                        -3-
“[t]he academic testing from Mr. Piper does make me believe that [Maddox] lacks

the wherewithal to report or pursue his claims.”

            In support of his claims, Maddox presented medical evidence from

examinations occurring both before and after the accident. Dr. Gregory N. Nazar

examined Maddox on March 17, 2013, on referral from Dr. Lockett. On physical

examination, Maddox had a slow gait and decreased range of back motion. Formal

testing showed a normal gait and he could get up and down from a seated position

without difficulty and had good maneuverability of the back. Dr. Nazar noted the

discrepancy between the informal and formal examination findings. An MRI was

ordered.

            Dr. Robert Hendren saw Maddox on April 5, 2013. Maddox reported

severe back pain radiating down the leg and buttocks on the right. Straight leg

raising test was positive on the right. Lumbar x-rays showed arthritic changes and

spondylolisthesis at the intersection of L5 and the sacrum. A herniated lumbar disc

was suspected. Dr. Hendren recommended a lumbar CT scan and referred Maddox

to Dr. Nazar. The assessment was spondylolisthesis, osteoarthritis, and herniated

lumbar disc. On April 19, 2013, Maddox reported a gradual onset of back pain.

X-rays and MRIs found spondylolisthesis and degenerative disc disease. Straight

leg raising tests were positive bilaterally. Maddox was not allowed to return to

work until examined by Dr. Nazar. Dr. Hendren stated Maddox would probably


                                        -4-
not be able to return to heavy work and would probably be disabled without

surgical intervention. Dr. Hendren examined Maddox on May 2, 2013, for chronic

back pain. Physical examination found tenderness over the L5 vertebra in the

sacral area and pain with bilateral straight leg raising tests. The assessment was

spondylolisthesis and back pain. Maddox followed-up on May 16, 2013, and May

30, 2013, for spondylolisthesis/lumbar strain.

             On March 6, 2015, Maddox was examined for pain in the left side of

the back and left leg numbness. He reported heavy lifting while working. He had

slight tenderness in the left paravertebral musculature. Lumbar x-rays noted

minimal arthritic change. Maddox was diagnosed with a lumbar strain,

spondylolisthesis, herniated lumbar disc, and seizure disorder.

             Dr. Hendren next examined Maddox on December 10, 2016, for

complaints of leg numbness and pain with coughing. Maddox had back pain on

the left side in the sacral iliac area. Maddox reported tenderness on the

paravertebral muscular left side. Straight leg raising test was positive on the left.

Dr. Hendren suspected a herniated lumbar disc on the left side; his condition is

probably a longstanding work-related injury; and he is disabled and not likely to

improve. On February 28, 2017, Maddox reported low back pain radiating down

the left leg with numbness. X-rays showed some arthritic changes and slight

subluxation of the L5-S2 area. An injection was administered.


                                          -5-
                On April 8, 2017, Maddox had left leg numbness, left sided back

swelling and pain, and blackish-purple left toes. The back pain went down the left

leg. Maddox was referred to physical therapy. On May 6, 2017, Maddox had a

chronic lumbar sprain and a recent back injury at work. On September 23, 2017,

the pain was bothersome with work as work requires he tug, pull, lift, and bend.

The physical examination noted no tenderness to the lumbar spine, soreness, and

muscle puffy in the lower right back similar in the anterior thigh on the right. Dr.

Hendren stated Maddox’s issues might be more of a repetitive use type situation.

Dr. Hendren believed Maddox’s pain was sciatica and began treating him with

muscle relaxers and anti-inflammatory medication. On November 16, 2017,

Maddox had back pain and pain down the right leg. An injection was administered

for sciatica.

                Maddox was examined on January 27, 2018, for right leg pain and

numbness and occasional low back pain. He reported falling. X-rays showed

anterolisthesis at L4-L5 level. Maddox was referred to a neurologist.

                Dr. Hendren examined Maddox on March 13, 2018, for low back pain

with radiation down the right leg. On April 26, 2018, Maddox complained of

lower back pain with radiculopathy in the right. He reported medications and

steroid injections had not helped the pain. Maddox’s pain in the right leg had been

ongoing for several weeks with worsening in the past few days. Lumbar x-rays


                                          -6-
show spurring and slight subluxation of the L5-S1 joint. A lumbar MRI was

ordered and Maddox was restricted from work until after the MRI. Maddox

returned on May 25, 2018, for back pain. He had tenderness over the vertebra of

the lumbar/lumbosacral spine and paravertebral muscles. Dr. Hendren stated

Maddox was completely and permanently disabled from any kind of gainful

employment due to an old back trauma and repetitive motion of lifting heavy trash

cans over the years.

             On June 2, 2018, Maddox was unable to return to work due to chronic

back pain from heavy lifting work as a garbage tipper. Physical examination found

tenderness over the L5-S2 area and generalized tenderness of the spinal processes

and the bilateral vertebra musculature. The assessment was osteoarthritis.

Stooping, lifting, and bending causes back pain. Dr. Hendren indicated Maddox

was permanently disabled from gainful employment.

             Records from Flaget Memorial Hospital indicate an April 19, 2013,

lumbar MRI revealed degenerative signal changes at L5-S1 with minimal

spondylolisthesis, broad-based midline protrusion, and high-grade left L5-S1

neural foraminal compromise. Maddox filed records from Jewish Hospital-

Shelbyville. A May 3, 2018, lumbar MRI revealed grade I spondylolisthesis at L5

on S1 with some endplate narrow edema inferior endplate of L5 and mild L5-S1

degenerative disc changes, bilateral L5-S2 foraminal stenosis due to listhesis, and


                                         -7-
bilateral L5 pars defects. A CT scan in 2010 found bilateral L5 pars defect and

mild bilateral lower lumbar spine facet arthropathy. A December 31, 2018 lumbar

MRI revealed grade 1 anterolisthesis of L5 on S1 with spondylolysis and mild

retrolisthesis of L3 on L4 and L2 on L3. An April 12, 2019, lumbar scan showed

first-degree spondylolisthesis of L5-S1 stable, bilateral spondylolysis at L5-S1,

intact orthopedic hardware, and status post laminectomy at the L5 level.

             Dr. Nazar performed an independent medical examination (IME) of

Maddox on August 23, 2019. Dr. Nazar noted Maddox had been off work for 18

months. Maddox reported back pain with right anterior thigh pain, which

gradually worsened due to his work activities. Dr. Nazar diagnosed L5-S1

spondylolisthesis with progressive and chronic low back pain secondary to

cumulative trauma precipitated by heavy lifting repetitively within his work

environment. The initial reporting date was April 5, 2013. Dr. Nazar noted

Maddox presented for severe pain in his back radiating down the back of his legs

and buttocks on the right associated with significant injury to his lower back about

a year-and-a-half prior to the evaluation, which markedly aggravated his situation.

He was no longer able to work and eventually underwent surgical intervention

after preoperative MRI imaging demonstrated edema in the area of a pars defect at

his L5-S1 spondylolisthesis suggesting an acute injury to his lower back. Dr.

Nazar assigned a 27% impairment rating pursuant to the 5th Edition of the


                                         -8-
American Medical Association, Guides to the Evaluation of Permanent

Impairment (AMA Guides). He indicated Maddox had no pre-existing impairment.

             Dr. Ellen M. Ballard performed an IME on December 16, 2019.

When asked about any prior back pain, Maddox stated he could not remember.

During the evaluation, Maddox reported an injury date of December 10, 2018. Dr.

Ballard reviewed records from Drs. Hendren and Lockett from January 26, 2008,

through June 22, 2018; Dr. Nazar from March 17, 2013, through August 23, 2019,

and his August 23, 2019 IME report; Flaget Memorial Hospital from June 2015 to

June 4, 2015; Park DuValle Community Health Center, Dr. Myers, Jewish

Hospital, and Kort Rehab Physical Therapy in 2017. Dr. Ballard diagnosed low

back pain with grade I spondylolisthesis, status post fusion at L5-S1, history of

multiple episodes of low back pain with various treatments and history of seizures.

She opined Maddox had an active condition of which he complained. Dr. Ballard

stated Maddox does not have an impairment rating pursuant to the AMA Guides

related to the alleged work injury. She stated there is no evidence he has a work-

related condition. His fusion was due to his non-work-related L5-S1

spondylolisthesis.

             Dr. Nazar completed a rebuttal report on April 20, 2020. Dr. Nazar

stated Maddox had a pre-existing spondylolisthesis at L5-S1 that made him more

susceptible to injury from his strenuous work activities. He had a cumulative


                                         -9-
trauma injury related to heavy lifting occurring over the course of several years.

His pain related to his work began as far back as 2013. Dr. Nazar felt Dr. Ballard

was oversimplifying and ignoring the fact that Maddox has a cumulative trauma

injury. He stated she appeared to be “trying to pin this down to a specific injury

date” which Dr. Nazar felt was a wrongful characterization and conclusion.

             Dr. Mark Allen Myers examined Maddox on December 27, 2018.

Maddox reported constant back pain and paresthesia bilaterally in the anterior

thigh, anterior leg, and foot. He developed lumbar pain after a motor vehicle

accident in 2000 with episodic back pain since the accident. An abdominal CT in

2010 showed spondylolysis. Maddox reported bilateral leg symptoms of a year’s

duration and in May 2018, the symptoms worsened without trauma. He also

reported constant back pain. Maddox had physical therapy and steroids without

improvement of symptoms. The assessment was chronic back pain with leg

symptoms and trouble ambulating consistent with abnormalities seen on an MRI.

Maddox followed-up on January 4, 2019, with no change in his symptoms. X-rays

showed grade II isthmic spondylolisthesis at L5-S1 with an 11 mm slip. Dr. Myers

stated Maddox has had symptoms for ten years with progression over time. Dr.

Myers performed a L5-S1 laminectomy, bilateral partial facetectomy and medial

foraminotomy, and instrumented posterolateral fusion on February 12, 2019.




                                        -10-
             Finally, Jason Warrell, Waste Management’s district operations

manager, testified at the hearing. He testified that employees are advised on a

yearly basis of the requirement to immediately report all injuries. He also testified

that Maddox was written up in 2001 for failing to report an injury immediately.

Warrell further testified that Maddox reported other work injuries since that time.

Warrell stated that Waste Management did not receive notice of the cumulative

trauma injury until Maddox filed his claim in November 2018.

             After a consideration of the evidence, the ALJ found that Maddox

presented substantial evidence of a cumulative trauma injury dating back to at least

2013. Based on Maddox’s uncontested testimony about his job duties, the ALJ

also found that Maddox’s low back condition is the result of work-related

cumulative trauma. However, the ALJ found that Maddox failed to provide Waste

Management with timely notice that his injury was work-related prior to filing his

claim on November 27, 2018.

             With respect to the sufficiency of the notice, the ALJ recognized that

Maddox was not required to give notice of cumulative trauma until a physician

informed him that his cumulative trauma injuries were work-related. The ALJ also

acknowledged the lack of any definitive medical evidence regarding when Maddox

was informed that his injuries were work-related. But the ALJ found Maddox’s




                                        -11-
repeated statements that he could not recall when he had been informed to be not

credible.

                   In my analysis, findings and Orders below I have
            given due attention to each of the two primary sections
            based on the evidence of record and the parties’
            arguments. However, I would be remiss, as it is relevant
            to my decision and the parties should be apprised of the
            basis of my decision, if I did not point out that the
            inconsistencies in the Plaintiff’s stories, which he has
            attempted, through counsel, to portray as due to his
            “weak-mindness” [sic] have influenced my decision. I
            do not mean, exactly, that I think he is lying in the
            traditional sense, though he [may be]. I mean to say that
            he has the burden of proof and persuasion in this claim
            and inconsistencies, the “I don’t remembers” and the
            time gaps between several relevant points leave me
            genuinely unable to determine that he has proven his
            case.

                    It [may be], as the Plaintiff argues that his lack of
            sophistication and/or weakmindness [sic] has led to these
            lapses. But even as to that, I have no real proof and in
            fact, the Plaintiff has reported work-related accidents in
            the past. He is a high school graduate. The academic
            testing from Mr. Piper does make me believe that the
            Plaintiff lacks the wherewithal to report or pursue his
            claim. Finally, when “recalling” the alleged details of the
            alleged December 10, 2016 accident he recalls the details
            quite well.

            ...

                   While requirements that uncontradicted evidence
            must be accepted are generally true, they are not
            universally true. One of the exceptions in which an ALJ
            may reject uncontradicted testimony is when the witness
            is an interested party. Surely, there is no more interested
            party herein than the Plaintiff. It is important that in the

                                        -12-
line of cases setting forth when otherwise uncontradicted
evidence maybe rejected by a trier of fact that with
respect to an interested witness that is sufficient, i.e. that
the witness is an interested witness. There is no need to
recite to inconsistencies, inadequate history, surveillance
videos or even a general unease with the Plaintiff’s
testimony. I am free, as a matter of law, to reject
anything and everything he says, if I wish. Moore v.
Versnick Healthcare Center Inc., [No. 2002-SC-0531-
WC,] 2003 WL 21259485 [Ky. May 22, 2003], Franklin
Insurance Agency v. Simpson, [No. 2007-SC-0748-WC,]
2008 WL 5051613 [Ky. Nov. 26, 2008] (quoting [3A.
Larson, Workmen’s Compensation Law, § 8020 (9th ed.
1976)]), Grider Hill Dock, Inc. v. Sloan, 448 [S.W.2d]
373 (Ky. [] 1969).

       However, to put it simply, I am dubious that no
doctor ever discussed with him that his work was causing
or contributing to his low back pain. Pain which existed
for years prior to his last date of work and which caused
him to seek medical treatment years prior to his last date
of work and which his doctors always believed was
work-related. I simply cannot, beyond a shadow of a
doubt, prove they spoke to him about it. However, that is
not the standard anywhere in our workers’ compensation
system.

       I also find it relevant that the Plaintiff never said
he was not told his condition was work-related, simply
that he cannot remember if he was told it was work-
related. The standard is he must report his cumulative
trauma injury when he was told it was work-related, not
if he can predict years in the future if he will remember
he was told it was work-related.

       Finally, I have the medical records from Dr.
Hendren. Those medical records show that for at least
three years, 2013-2016, that the Plaintiff was seeing Dr.
Hendren for low back pain and that the Plaintiff’s work
was discussed relevant to that pain. Both how the work

                             -13-
he did was heavy and that he might be disabled from it.
The first such record is dated April 9, 2013 and states the
low back injury is of gradual onset and notes his job
duties.

       The records continue to mention his low back pain
and his work until the May 25, 2018 record, which
specifically states that the low back injury is work-related
to years of heavy lifting. The record also notes that the
doctor spent 15 minutes with the Plaintiff discussing the
low back problems. Thus, it is reasonable to conclude,
[it] would [be] the latest possible date at which a
physician informed the Plaintiff his condition was work-
related, not the August 23, 2019 IME with Dr. Nazar.

       Frankly given the summary of medical records, by
date, in Dr. Nazar’s report, not all of which were actually
filed into evidence, the Plaintiff’s history of
appointments with Dr. Hendren and the clear knowledge
of Dr. Hendren of the Plaintiff’s work I don’t think it
would be too much of a stretch to say the Plaintiff was
probably told by a doctor prior May 25, 2018 that his
condition was work-related.

       Regardless, the record also demonstrates that the
Plaintiff did not provide any notice of a cumulative
trauma claim prior to filing is [sic] claim on November
27, 2018, six months after May 25, 2018, or, possibly, in
October, 2018, but there is no documentation to prove
that. Regardless, my findings would be the same.

       The Plaintiff does not argue he provided notice
prior to that date. In fact, he admits it but argues he was
not required to give notice until August 23, 2019. The
date Dr. Nazar examined him.

       The testimony of Mr. Warrell is clear that the
Plaintiff did not provide notice of a cumulative trauma
claim as soon as practicable after being told by a
physician it was work-related. The business records

                            -14-
             introduced via Mr. Warrell’s testimony demonstrate two
             things.

                    One, the employer had a policy on notice that, in
             writing, specifically addressed what attorneys would call
             cumulative trauma injuries. “Similarly, if you experience
             pain from performing repetitive motion tasks, you must
             report it immediately. Repetitive motion disorders, if not
             treated promptly, can result in months of lost time from
             work.” (Waste Management Accident/Injury Reporting).

                   Two, the Plaintiff has reported injuries in the past.
             He was well aware of how to report injuries and his
             responsibility to report an injury. Yet he did not.

                     As a result of the delay, the Defendant had little to
             no way to investigate the claim until months had passed,
             further making his poor memory, upon which he relies,
             even less reliable. The Plaintiff waited, at a minimum,
             five months to report his injury. The Plaintiff has not
             justified the delay, though he has argued the correct date
             should be August 23, 2019, after the claim was filed,
             requiring notice be deemed sufficient. The delay is not
             excused[,] and notice is insufficient and inadequate.

             Maddox filed a Petition for Reconsideration requesting additional

findings of facts regarding the ALJ’s determination this claim was barred for

failure to provide due and timely notice. The ALJ denied the motion, concluding

that Maddox’s testimony did not compel a conclusion that he provided notice of

his back injury prior to filing of the claim.




                                          -15-
                On appeal, the Board vacated the ALJ’s order dismissing Maddox’s

claim. The Board recognized that KRS1 342.185(1) requires notice of an accident

shall be given, “as soon as practicable” and that the claim for benefits to a resulting

injury must be filed within two years “after the date of accident” or following the

suspension of payment of income benefits, whichever is later. In injury claims

caused by cumulative trauma, the date for giving notice and for clocking the statute

of limitations is triggered by the date of manifestation. Special Fund v. Clark, 998

S.W.2d 487 (Ky. 1999). An injury caused by cumulative trauma manifests when

“a worker discovers that a physically disabling injury has been sustained [and]

knows it is caused by work.” Alcan Foil Prod., a Div. of Alcan Aluminum Corp. v.

Huff, 2 S.W.3d 96, 101 (Ky. 1999).

                The Board noted that Maddox claimed cumulative trauma injuries to

his lumbar spine manifesting on December 16, 2016, as the result of years of work

for Waste Management as a garbage tipper. However, the Board concluded that

the ALJ relied on speculation to infer that Maddox was advised by a physician that

this condition was work-related.

                       The evidence concerning whether Maddox was
                ever advised by a doctor that he suffered a work-related
                cumulative trauma low back injury is anything but clear.
                The record is replete with testimony from Maddox
                stating he suffered a specific injury on one of two dates,
                was advised at some point in time, by a doctor, that his

1
    Kentucky Revised Statutes.

                                           -16-
            condition was work-related, and yet testified he was
            never advised his condition was work-related. The basic
            takeaway from Maddox’s testimony is it is not clear on
            when, or if, he was advised his condition is work-related.
            In determining Maddox did not provide due and timely
            notice, the ALJ inferred Maddox was advised by his
            physician his condition is work-related, at the latest on
            May 15, 2018, yet did not provide notice until months
            later which he deemed was untimely.

                   We do not believe this decision is supported by the
            case law and evidence of record. It is clear that Maddox
            could not recall ever being advised by any of his
            physicians that his low back condition, which
            necessitated fusion surgery, was caused by his work as a
            tipper for Waste Management. Maddox’s testimony
            clearly indicates he suffers from intellectual deficiency as
            evidenced by the assessment of Robert Piper, placing
            Maddox in the lower extreme range, and by his lack of
            knowledge of what the word “valid” means in regards to
            a “valid driver’s license”. In fact, the ALJ opined that
            Maddox lacks the mental capacity to report or pursue a
            claim. Furthermore, the ALJ cannot logically assume
            that because the medical records of May 18, 2016 reflect
            Dr. Herndon felt Maddox’s back condition was work
            related, this fact was ever explained to Maddox. Whether
            Maddox had the intellectual capacity to understand he
            then possessed a work-related condition and what his
            obligations were thereafter is also in question.

                   Therefore, we believe the determination of the
            ALJ, that Maddox received notice from his physicians
            that his cumulative trauma low back injury was work-
            related, is not supported by substantive evidence of
            record. That determination resulted from an
            unreasonable inference drawn by the ALJ.

            Based on this conclusion, the Board vacated the ALJ’s order and

remanded the matter for additional proceedings. While the Board did not direct the

                                       -17-
ALJ to reach any particular result, the Board instructed the ALJ to determine when,

if ever, Maddox was advised, by a physician, that his cumulative trauma injuries to

his back were caused by his work at Waste Management. In making this

determination, the Board further instructed the ALJ to consider the impact of

Maddox’s intellectual deficiency concerning his ability to understand the necessity

for giving notice as well as his ability to understand what the physician might have

told him. Finally, the Board directed the ALJ to determine whether Maddox’s

failure to give timely notice due to his intellectual deficiencies was excusable

pursuant to KRS 342.200. Waste Management now petitions for review of this

order.

             It is well-established that a claimant in a workers’ compensation claim

bears the burden of proving each essential element of his claim. Burton v. Foster

Wheeler Corp., 72 S.W.3d 925, 928 (Ky. 2002). Where the party that bears the

burden of proof is unsuccessful before the ALJ, the question on appeal is whether

the evidence is so overwhelming upon consideration of the record as a whole as to

compel a finding in claimant’s favor. Wolf Creek Collieries v. Crum, 673 S.W.2d

735, 736 (Ky. App. 1984). In order to reverse the decision of the ALJ, it must be

shown there was no substantial evidence of probative value to support his decision.

Special Fund v. Francis, 708 S.W.2d 641, 643 (Ky. 1986). As the fact-finder, the

ALJ has the sole authority to judge the weight, credibility, substance, and


                                         -18-
inferences to be drawn from the evidence. Paramount Foods, Inc. v. Burkhardt,

695 S.W.2d 418, 419 (Ky. 1985). Where the evidence is conflicting, the ALJ has

the sole authority to believe or disbelieve various parts of the evidence, regardless

of whether it comes from the same witness or the same party’s total proof. Caudill

v. Maloney’s Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977). The function of this

Court’s review is to correct the Board only where the Court perceives that the

Board has overlooked or misconstrued controlling statutes or precedent or

committed an error in assessing the evidence so flagrant as to cause gross injustice.

W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

             The only disputed question in this case is whether Maddox provided

timely notice of his cumulative trauma injury to Waste Management. As the Board

recognized, KRS 342.185 requires that a claimant provide notice of an accident “as

soon as practicable[.]” In cases involving cumulative trauma, the date for giving

notice commences “[o]nce a worker is aware of the existence of a disabling

condition and the fact that it is caused by work[.]” Special Fund v. Clark, 998

S.W.2d at 490. See also Consol of Kentucky, Inc. v. Goodgame, 479 S.W.3d 78,

82 (Ky. 2015). The ALJ found that Maddox’s cumulative trauma was caused by

his work and manifested following the injury on December 16, 2016.

             Waste Management does not dispute this finding. Rather, it argues

that there was substantial evidence to support the ALJ’s conclusion that Maddox


                                         -19-
was advised that his condition was related to his work no later than May 25, 2018.

Dr. Hendren’s treatment note of that date states that Maddox “[a]ppears to be

completely and permanent [sic] disabled for any kind of gainful employment due

to old back trauma, repetitive motion of lifting heavy trash cans over the years and

working waste management.” The note further recites that Dr. Hendren advised

Maddox “to stay off work and avoid any kind of heavy work.” Likewise, Dr.

Hendren’s note from June 22, 2018, states that Maddox was “unable to return to

work due to back pain, chronic pain due to heaving lifting working as a garbage

tipper.” Since Dr. Hendren determined at that point that Maddox’s condition was

work-related, Waste Management argues that the ALJ could reasonably infer that

he informed Maddox of this conclusion as well.

             However, the ALJ did not find Dr. Hendren’s notes to constitute

definitive evidence that Maddox was told by a physician that his cumulative

trauma was caused by his work. Instead, the ALJ drew that inference from the

notes and the other evidence. The ALJ also rejected Maddox’s testimony that he

could not remember being told that his condition was work related, finding it to be

not credible. The Board found both of these inferences to be unreasonable and not

supported by substantial evidence of record.

             In the role as fact-finder, an ALJ may refuse to accept even

uncontradicted evidence in the record. Collins v. Castleton Farms, Inc., 560


                                        -20-
S.W.2d 830, 831 (Ky. App. 1977). But in such cases, the fact-finder must state its

reasons for rejecting the only evidence in the record; e.g., that the testimony was

inherently improbable, or so inconsistent as to be incredible, that the witness was

interested, or that his testimony on the point at issue was impeached by falsity in

his statements on other matters. In the absence of some explanation furnished for

the disregard of all uncontradicted testimony in the record, the fact-finder’s

conclusions will be reversed as arbitrary and unsupported. Id. (citing 3A. Larson,

Workmen’s Compensation Law § 80.20 (9th ed. 1976)). See also Franklin Ins.

Agency, Inc. v. Simpson, No. 2007-SC-000748-WC, 2008 WL 5051613 (Ky. Nov.

26, 2008).

             Here, the ALJ set forth his reasons for finding Maddox’s testimony to

be not credible. Most significantly, the ALJ relied upon Dr. Hendren’s May 25,

2018 note stating that he had determined the cumulative trauma to be work-related

as of that date. And the ALJ noted that Maddox did not deny being told that his

condition was work-related, only that he could not remember being told. From

these facts, the ALJ drew the inference that Maddox was told that his condition

was work-related no later than May 25, 2018. We cannot find that this inference

was unreasonable in light of all of the evidence of record. Consequently, we must

conclude that the Board clearly erred in setting aside the ALJ’s finding on this

basis.


                                         -21-
              The Board also instructed the ALJ to determine whether Maddox’s

failure to give timely notice was excused due to his intellectual deficiencies and

inability to understand what physicians might have told him. KRS 342.200

excuses timely notice if the employer had notice of the injury or where the delay

“was occasioned by mistake or other reasonable cause.” KRS 342.185(1) contains

no specific time frame but leaves the ALJ with discretion to determine whether

notice was given “as soon as practicable” under the specific circumstances of the

case. Newberg v. Slone, 846 S.W.2d 694, 700 (Ky. 1992). While lateness of

notice may be excused for various reasons, “the burden is on the claimant to show

that it was not practicable to give notice sooner.” Id.

              In this case, the ALJ recognized that Maddox has significant

intellectual disabilities and “lacks the wherewithal to report or pursue his claims.”

Nevertheless, the ALJ determined that Maddox should have reported his

cumulative trauma injury because he had reported other injuries to Waste

Management in the past. However, the prior injuries which Maddox reported

involved specific work-related injuries, not cumulative trauma. The distinction is

significant because Maddox may not have been able to understand his physician’s

statement that the cumulative trauma injury was work-related because there was no

specific initiating injury.




                                         -22-
             Under the circumstances, we agree with the Board that the ALJ failed

to properly consider the impact of Maddox’s intellectual deficiencies concerning

his ability to understand the necessity for giving notice and to understand what his

physicians might have told him. Considering the undisputed evidence concerning

Maddox’s intellectual limitations, his failure to provide timely notice to Waste

Management may be excusable under KRS 342.200. Consequently, we agree that

this issue must be remanded for additional findings on this question alone as

directed by the Board.

             Accordingly, the October 30, 2020 Opinion of the Workers’

Compensation Board is affirmed in part, reversed in part, and remanded for

additional findings on whether Maddox’s delay in providing notice was excused.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE
                                           JEFFREY MADDOX:
David D. Black
Louisville, Kentucky                       James D. Howes
                                           Louisville, Kentucky




                                        -23-